Citation Nr: 1449689	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 40 percent for status post gastrectomy with functioning billroth II with vagotomy to include stomach cancer (formerly rated as post operative residuals marginal ulcer with subtotal gastrectomy for duodenal ulcer with esophageal hiatal hernia).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In August 2012, the Board remanded the Veteran's claim for further evidentiary development.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated above, in August 2012, the Board remanded the Veteran's stomach disability claim for further evidentiary development.  After completing the required development, the AOJ was to readjudicate the Veteran's increased rating claim, to include an issue of whether the Veteran was entitled to a convalescent rating as this issue was raised by the Veteran's representative in the December 2011 Informal Hearing Presentation (IHP).  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.  Crucially, upon completing the required evidentiary development, the AOJ did not adjudicate whether the Veteran was entitled to a convalescent rating as instructed by the Board in the August 2012 remand.  Indeed, in the January 2013 supplemental statement of the case, the Appeals Management Center (AMC) only addressed whether the Veteran was entitled to an increased rating for his stomach disability.  There was no reference to whether he was entitled to a convalescent rating.  As such, on Remand, the AOJ should readjudicate the Veteran's increased rating claim, to include whether he is entitled to a convalescent rating as instructed in the prior Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for an increased rating for the stomach disability, including a convalescent rating, in light of all the evidence of record.  If the decision remains less than a full grant of the benefit sought, the Veteran should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



